DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The rejection of Claim(s) 1 and 3 — 11 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi (JP 6439428 B2; English
translation), of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 103(a) rejection of Claim 2 as being unpatentable over Kobayashi (JP
6439428 B2; English translation) in view of Clarke (U.S. Patent Application Publication No.
2017/0100872 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 10 – 26 and 17 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A thickness of ‘at least about 10 mil’ is not disclosed in the original specification.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1 – 3 and 5 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Patent No. 6,316,067).
With regard to Claim 1, Edwards discloses a container that is a bag that is made by heat sealing both ends of a tube (column 13, lines 54 – 66); because the heat seals necessarily have a finite length and width, one of the seals constitutes a bottom area of the container and the remaining area of the container, that is not sealed, is a sidewall area; the container comprises a first outer layer and a core layer (column 11, lines 65 – 67); a laminate is therefore disclosed, comprising a base layer and a sheet layer; the base is on an inside surface of the laminate (inner layer; column 14, line 4) and is typically about 5 – 70% of the thickness of the laminate, and the sheet layer is about 2 – 10% (column 13, lines 25 – 29); the laminate, which is a film, is stretched 3 – 6 times (column 16, lines 4 – 11); an areal draw ratio of greater than 2.5 is therefore disclosed. However, the claimed aspect of ‘areal draw ratio’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. Although the disclosed ranges of percent of total laminate thickness of the base layer and sheet layer are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 2, because a tube is disclosed, a circular or oval shape is disclosed, therefore a shape that is substantially circular. A disk is also disclosed, depending on the ratio of the length of the tube to the diameter of the tube. It would have been an obvious matter of design choice to provide a small ratio of length to width, therefore a disk, since such a modification would have involved a mere change in shape. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With regard to Claim 3, because sealing is disclosed, a flattened tube is disclosed after sealing, therefore a laminate area that is substantially rectangular in the form of a blank.
With regard to Claims 5 — 8, a sheet layer thickness of 0.05 to 0.1 mil is disclosed (column 14, lines 20 – 23).
With regard to Claim 9, the sheet layer is a barrier layer (column 9, lines 59 – 64).
With regard to Claim 10, the thickness of the laminate is 10 mil or less (column 9, lines 59 – 61). A thickness of the base sheet of about 10 mils is therefore disclosed. 
With regard to Claims 11 – 14, as stated above, a sheet layer  thickness of 0.05 to 0.1 mil is disclosed.
With regard to Claims 15 and 20, because the base layer has a thickness of about 5 – 70% of the thickness of the laminate, the base layer has a thickness of about 80% of the thickness of the laminate.
With regard to Claims 16 – 17, as stated above, the thickness of the laminate is 10 mil or less. A thickness of the base sheet of about 10 mils, or about 20 mils, is therefore disclosed. 
With regard to Claim 18, an additional layer is disclosed that is a second outer layer (column 11, lines 65 – 67).
With regard to Claim 19, the sheet layer comprises EVOH (column 14, lines 30 – 31).

7. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Patent No. 6,316,067) as evidenced by Schirmer (U.S. Patent No. 4,249,659).
Edwards discloses a container as discussed above. The film is thermoplastic (column 9, lines 7 – 10 of Edwards). The film tightly conforms to a product, because it is shrinkable and clings to the product, which is cheese (column 15, lines 6 – 9 of Edwards). Edwards does not explicitly state that the other heat seal, that is not the bottom portion, is a flange. However, Schirmer discloses that a package comprising a product contained in thermoplastic film that tightly conforms to the product comprises a flange, that is a portion of the film, if the film comprises a portion that extends beyond the product (column 3, lines 13 – 17). The other heat seal is therefore a flange, having a rim, because it necessarily comprises an edge.


ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 20.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782